Citation Nr: 1039793	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran's active military service extended from December 1953 
to April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which in part denied service connection for asbestosis. 

In August 2010, the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A transcript 
of his testimony is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming service connection for asbestosis.  
Specifically, he claims that he was exposed to asbestos in 
service and that he since developed asbestosis which is due to 
exposure in service.  He specifically claims that during service 
in the Marine Corps he was exposed to asbestos during transit 
aboard Navy troop ships.  He also asserts exposure to asbestos 
during his duties as a supply clerk unpacking asbestos material 
garments and while wearing said garments during training 
exercises as a member of a radiation decontamination team.  After 
a review of the claim file the Board has determined that 
additional development is necessary prior to properly deciding 
the Veteran's claim.

The Veteran's discharge papers, DD 214, reveal that he served in 
the Marine Corps from December 1953 to April 1956.  During active 
duty he had one year, one month and twelve days of foreign and/or 
sea service.  Service personnel records confirm that the 
Veteran's military duties involved working with supplies.  Other 
service personnel records confirm that he was aboard Navy 
transport ships for approximately 51 days total during service.  

The Veteran's discharge papers, DD 214, reveal that he served in 
the Marine Corps from December 1953 to April 1956.  During active 
duty he had one year, one month and twelve days of foreign and/or 
sea service.  Service personnel records confirm that the 
Veteran's military duties involved working with supplies.  Other 
service personnel records confirm that he was aboard Navy 
transport ships for approximately 51 days total during service.  

As to claims involving service connection for asbestos-related 
disease, there are no special statutory or regulatory provisions. 
In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting the 
absence of specific statutory or regulatory guidance regarding 
claims for residuals of asbestos exposure, observed that some 
guidelines for compensation claims based on asbestos exposure 
were published in DVB Circular 21-88-8, dated May 11, 1998.  The 
DVB Circular was subsequently rescinded but its basic guidelines 
are now found in the Veteran's Benefit Administration Manual M21-
1, Part VI, 7.21.

The manual notes that asbestos particles have a tendency to break 
easily into tiny dust particles that can float in the air, stick 
to clothes, and may be inhaled or swallowed.  These guidelines 
further note that inhalation of asbestos fibers can produce 
fibrosis and tumors, that the most common disease is interstitial 
pulmonary fibrosis (asbestosis), and that the fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, cancers of 
the gastrointestinal tract, cancers of the larynx and pharynx, 
and cancers of the urogenital system (except the prostate).  See 
M21-1, Part VI, 7.21(a), p. 7-IV-3 (January 31, 1997); see also 
Ennis v. Brown, 4 Vet. App.523 (1993).  It is noted that persons 
with asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolarygneal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos exposure. 
Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, manufacture 
and installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to asbestos 
and a high prevalence of disease have been noted in insulation 
and shipyard workers.  The guidelines provide that the latency 
period for asbestos- related diseases varies from 10 to 45 years 
or more between first exposure and development of disease.  M21-
1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29-a.  It is 
noted that an asbestos-related disease can develop from brief 
exposure to asbestos or as a bystander.  The guidelines identify 
the nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  See M21-1MR, 
Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9-b.  

More recently the Court has held that "neither Manual M21-1 nor 
the Circular creates a presumption of exposure to asbestos solely 
from shipboard service. Rather, they are guidelines which serve 
to inform and educate adjudicators as to the high exposure to 
asbestos and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure before, 
during, or after service; and determine whether the disease is 
related to the putative exposure."  Dyment v. West, 13 Vet. App. 
141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4- 2000.

The Veteran's service personnel records do not specifically 
demonstrate that he was exposed to asbestos as part of his 
duties.  Given his shipboard duties handling military supplies, 
however, the Board will address the Veteran's claim, for the 
limited purposes of this remand, as though, he may have had some 
asbestos exposure at that time.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83. Therefore, the Board finds that the 
Veteran should be afforded a VA medical examination with a nexus 
opinion to determine whether his lung cancer is related to his 
military service, to include as due to asbestos exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO should schedule the Veteran for a VA 
examination by a physician knowledgeable in 
pulmonary disorders.  The claim's file 
should be forwarded to the examiner.  
Following a review of the relevant evidence 
in the claims file, obtaining the Veteran's 
military and employment history, the 
clinical examination, and any tests that 
are deemed necessary, to include 
appropriate X-rays, which should be 
reviewed by a designated "B reader" 
radiologist (i.e., one certified by 
examination to read and grade asbestos 
films), the examiner should address the 
following questions:

a) Does the Veteran have asbestosis?

b) Is it at least as likely as not (i.e., 
50 percent or greater degree of 
probability) that any lung disease that is 
currently present began during service or 
is causally linked to any incident of 
active duty, to include exposure to 
asbestos?

A copy of the "B reader's" report must be 
included in the claims file.  The examiner 
should specifically comment upon the role 
of pre/post-service asbestos exposure.  
The examiner must explain the rationale 
for all opinions given.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



